Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 09, 2018

The Court of Appeals hereby passes the following order:

A17A1653. A-C FINANCING,                     LLC        v.    DEPARTMENT                     OF
    TRANSPORTATION.

      Upon plenary review of the complete appellate record and upon consideration
of the parties’ briefs, it appears that Appellant A-C Financing, LLC’s application for
interlocutory appeal was improvidently granted, and this appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/09/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.